DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 8/15/2022 in which claims 22-27, 30-34 and 36-37 have been amended. Claims 38-43 have been added. Claims 1-21, 28, 29 and 35 are cancelled. Currently claims 22-27, 30-34, 36 and 37-43 are pending for examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30-34, 36 and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the methods/systems being for treating an inflammatory condition vs reducing the risk of a thrombotic event, the actual steps are the same. Further, the range of less than 30 mg anticipates the range of less than 80 mg. Further, an NSAID is anticipated by ASA which is a type of NSAID.
Claims 21-27, 30-34, 36 and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 60 mg anticipates the range of less than 80 mg. Further, an NSAID is anticipated by ASA which is a type of NSAID.
Claims 21-27, 30-34, 36 and 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 11, 12 of U.S. Patent No. 10,149,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 40 mg, less than 30 mg anticipates the range of less than 80 mg. Further, an NSAID is anticipated by ASA which is a type of NSAID.
Claim 21-27, 30-34, 36 and 37-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 12, 13 of copending Application No. 15/701,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the range of less than 80 mg, less than 75 mg anticipates the range of less than 80 mg. Further, an NSAID is anticipated by ASA which is a type of NSAID.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per MPEP 2163 The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). In this case, the originally filed disclosure repeatedly describes aspirin as treating or reducing a risk of a thromboembolic event in a patient. The examiner specifically points to [0064] which states “even extremely low doses of aspirin (and likely other NSAIDs) can provide a significant therapeutic effect”. emphasis added. This makes it clear there has not been an actual reduction to practice with any other NSAID other than aspirin. Thus applicant lacks possession of the claimed treatment and reducing of risk of a thromboembotic event with the genus of NSAID.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites a large dose, and the claim also recites smaller doses which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 37, 22-26, 30-34, 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1)
	or in the alternative: 
Claims 36, 37, 22-26, 30-34, 38-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) in view of Aspirin.
Regarding claim 36 Matsugi discloses a method, the method comprising: administering through oral inhalation [0003]-[0004] to the patient an NSAID (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid, the examiner takes official notice that aspirin is a type of NSAID) (abstract; [0098]-[0099], [0101]) formulated as a dry powder (abstract; [0098]-[0099], [0101]; [0124]).
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi as modified discloses a method of treating or reducing a risk of a thromboembolic event in a patient in need thereof as required in the preamble since Matsugi as modified discloses the method steps as set forth in the rejection above. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations (treating or reducing a thromboembolic event). Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
In the event that it is deemed that Matsugi does not disclose the function of “treating or reducing a risk of a thromboembolic event”, Aspirin teaches that it is known to take aspirin to prevent clotting (page 5-page 7).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat a thrombotic condition, as taught by Aspirin for the benefit of preventing a heart attack or relief of clotting during a stroke (page 6, heart attack prevention, heart attack and stroke titles and text below those titles which continues to page 7).

Regarding claim 37 Matsugi discloses a method, the method comprising: administering through oral inhalation [0003]-[0004] to the patient an NSAID (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid, the examiner takes official notice that aspirin is a type of NSAID) (abstract; [0098]-[0099], [0101]) formulated as a dry powder (abstract; [0098]-[0099], [0101]; [0124]).
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31 from parent case 15/701,257, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to have modified Matsugi wherein the particles have a median geometric diameter ranging from greater than 1 micron to about 5 microns as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater than 2 microns to about 5 microns, from greater than 2um to 5um, from greater than 2um to 4um, from greater than 2um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi as modified discloses a method of treating or reducing a risk of a thromboembolic event in a patient in need thereof as required in the preamble since Matsugi as modified discloses the method steps as set forth in the rejection above. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations (treating or reducing a thromboembolic event). Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
In the event that it is deemed that Matsugi does not disclose the function of “treating or reducing a risk of a thromboembolic event”, Aspirin teaches that it is known to take aspirin to prevent clotting (page 5-page 7).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the dose is administered to treat a thrombotic condition, as taught by Aspirin for the benefit of preventing a heart attack or relief of clotting during a stroke (page 6, heart attack prevention, heart attack and stroke titles and text below those titles which continues to page 7).


Regarding claim 38, Matsugi as modified discloses the claimed invention substantially as set forth for claim 37 above.
Matsugi further discloses wherein the dry powder inhaler for delivering the NSAID [0001] via inhalation (as set forth in [0003] into an oral cavity by inhalation) [0004] [0096] by the patient comprises a mouthpiece (13), and a reservoir (5b) for receiving a dose of the NSAID [0027].

Regarding claim 39, Matsugi as modified discloses the claimed invention substantially as set forth for claim 38 above.
Matsugi further discloses wherein the dry powder inhaler comprises an actuation member (2, 3; [0028] [0033]) for making available the dose of the NSAID for inhalation by the patient through the mouthpiece ([0028] [0033] [0094] [0096]).

Regarding claims 40-43, Matsugi as modified discloses the claimed invention substantially as set forth for claim 36 or claim 37 above.
Matsugi further discloses wherein the NSAID is a salicylate (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid which the examiner takes official notice as being an NSAID, a salicylate).

Regarding claims 22-26, Matsugi as modified discloses the claimed invention substantially as set forth for claim 41 above.
Matsugi further discloses wherein the amount of the ASA administered is less than 80 mg, less than 60 mg, less than 55 mg, less than 30 mg. (5-200mg [0107]). Alternatively, if Matsugi is deemed to lack sufficient specificity, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). The examiner also notes applicant appears to have placed no criticality on the claimed ranges of less than 80 mg, less than 60 mg, less than 55 mg, less than 30 mg. (see [0021] of applicant’s disclosure).

Regarding claims 30-34, Matsugi as modified discloses the claimed invention substantially as set forth for claim 41 above.
Matsugi further discloses wherein the amount of the ASA administered in a dose of less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 30 mg, less than 25 mg. (5-200mg [0107]). Alternatively, if Matsugi is deemed to lack sufficient specificity, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). The examiner also notes applicant appears to have placed no criticality on the claimed ranges of less than 80 mg, less than 75 mg, less than 70 mg, less than 65 mg, less than 60 mg, less than 55 mg, less than 30 mg, less than 25 mg. (see [0021] of applicant’s disclosure).


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Matsugi discloses that all particles greater than 1 um diameter are filtered out by citing paragraph [0094] of Matsugi. However, Matsugi does not constitute teaching away because the disclosure does not criticize, discredit, or otherwise discourage the opening of larger than 1 um (see MPEP 2145). Matsugi contemplates changing the sieving mesh or filter depending upon the size of the size of the particles as discussed in [0094]. In addition, [0094] discusses spraying into the airways, while Matsugi also contemplates inhalation as set forth in [0096]. Further, the prior art of Morton provides the motivation of altering delivery size for the purpose of reaching the alveoli for systemic delivery [0006]. Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns). 
Applicant’s representative asserts that Matsugi does not disclose the term “thrombotic” or “thromboembolic”. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations. Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bianco (EP 0499143 A2) discloses inhaling NSAIDs like aspirin (abstract)
Lecourt et al. (US 20020033174 A1) teaching inhaling a powder with active product [0034], the active product being acetylsalicylic acid (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785